Citation Nr: 0948255	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-38 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to September 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a November 2009 hearing before the Board, the Veteran 
remarked that the functional impact of his service-connected 
hearing loss upon both his employment and personal life was 
substantial.  He stated that he was a coach operator and had 
difficulty hearing his passengers' call for stops.  
Furthermore, the Veteran argued that his hearing loss has 
markedly worsened since his last VA examination in October 
2006.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that audiologists must describe the effects the 
Veteran's hearing loss has on occupational functioning and 
daily activities so that it can be determined if an 
extraschedular evaluation may be assigned.  In this regard, 
the Board's review of the October 2006 VA examination report 
reflects that the examiner did not describe the effects of 
the Veteran's disability upon his occupational ability and 
daily life.  Furthermore, during his November 2009 hearing, 
the Veteran stated that his hearing had worsened since his 
last VA examination, and has caused him difficulty in 
discharging the duties of his employment.  Correspondence 
from his spouse corroborates his claim, as she noted that he 
has trouble hearing in social situations.  Thus, the Board 
finds that the October 2006 examination is inadequate to 
evaluate his current level of hearing disability.  
Consequently, the Board finds that this claim must be 
remanded for additional VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the current 
severity and effect of his hearing loss on 
his occupational functioning and daily 
activities.  All indicated tests should be 
conducted.  The claims file must be made 
available to the examiner.  In addition to 
objective test results, the examiner 
should fully describe the functional 
effects caused by the hearing disability 
in his or her final report, including 
specifically, the effect of the Veteran's 
hearing loss on his ability to communicate 
and the impact of such on his 
employability.  The examiner should also 
address whether, and to what extent, his 
hearing loss decreases his ability to 
communicate effectively with other people.  
In addressing the functional effects of 
the Veteran's hearing loss on his 
occupational functioning generally, the 
examiner should consider his employment 
history, educational background, and day-
to-day functioning in relation to his 
bilateral sensorineural hearing loss.  

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
appropriate, the case is to be returned to 
the Board, following applicable appellate 
procedure.  The Veteran need take no 
action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


